Case 1:21-cv-00272-MSM-LDA Document 16 Filed 09/03/21 Page 1 of 7 PagelD #: 152

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

DEPARTMENT OF CHILDREN
YOUTH & FAMILIES,
Plaintiff,

v. C. A. No. 21-cev-00272 MSM-LDA

CARLINE VILBON,
Defendant,

OBJECTION TO THE SUBPOENA ADDRESSED TO THE “RHODE ISLAND FAMILY
COURT JUVENILE DIVISION KEEPER OF RECORDS” TO PRODUCE
DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF
PREMISES IN A CIVIL ACTION

Now comes Rhode Island Family Court and objects to the subpoena served on or about
August 5, 2021, purporting to command the production of “All docket entries, Motions, Exhibits,
Transcripts, Court Decisions Court Order, Affidavits Medical records, any and all documents and
information filed in Case No. PJ20-002943 and other tangible things” at the “United States District
Court District of Rhode Island Office of the Clerk One Exchange Terrace, Providence, RI 02903,”
“Within 20 days of service”. |

In support of this objection, the objector relies on the following.

1. The records sought in the subpoena are records of a pending Rhode Island Family Court
matter statutorily protected under R.J. Gen. Laws §8-10-21 and §14-1-5 and not subject to
the subpoena process.

2. The request is unduly burdensome,

3. The request was not made in compliance with Fed Rules of Civ. P. 45.

Page 1 of 2

 

 
Case 1:21-cv-00272-MSM-LDA Document 16 Filed 09/03/21 Page 2 of 7 PagelD #: 153

4. Any production of the requested documents would be moot as the District Courts of the
United States do not have original jurisdiction over any child welfare actions pending in
the Rhode Island Family Court which actions, therefore, are not removable to a federal
district court.

5. Any production of the requested documents would be moot as both parties to the Family
Court action identified in the “subpoena” are citizens of the State of Rhode Island therefore
that action is not removable to a federal district court based on diversity of citizenship.

6. The subject matter of the request is otherwise not amenable to the subpoena process.

WHEREFORE, pursuant to Fed R. Civ. P. 45 (d)(2)(B) objection is hereby made

to the above referenced subpoena.

Rhode Island Family Court

 

Garrahy Judicial Complex

One Dorrance Plaza
Providence, Rhode Island 02903
401 458-5042

sfamiglietti@courts.ri.gov
CERTIFICATION
I hereby certify that a copy of this OBJECTION was served on Carline Vilbon on the 13"

day of August 2021, by sending copies via e-mail to Vilbonc@yahoo.com and by United States
mail, postage prepaid to 74 Prince Street, Pawtucket, Rhode Island 02460.

 

Page 2 of 2

 
Case 1:21-cv-00272-MSM-LDA Document 16 Filed 09/03/21 Page 3 of 7 PagelD #: 154

“

‘AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT CTs t al

for the HE
Department OF. chi [dren - _—
Poatla oma | Fem lies

mend

Color e Alber

Defendant

 

Civil Action No, Al -CU~ 27 Os,

Semen ee Soe eee ee”

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 
  
  

Rite “Palavattam ily. Coued: Juvenile peviscen ‘Keepec OE Rack
. lame of person to whom this subpoena is dyecied)

one Dorrance Pla ay rovridentz, AL, O Os
CY Production: YOU ARE COMMANDED to produce at the'time, date, and sce o set forth below the following

documents; electronically stored information, or objects, and to permit ins ection, copying, testing, or sampling of the

aterial: Alf dack + eVHries Ma tens Ex hi (1) Th $c PHS, Cateit Dec ‘cle
Court Orders, AES aids Medica | record’ oni ‘andl dali document.
ond \nfer mation -Eiled in Case? oo. REZ 002943 doa atCocbonnh
£B Place: Jn, read d SFces Disk iste HE and Time: , HEARS
alg t . 34.4

 

 
 
 

of Aled ders lang ©

€ j .
7 To ,, AE C290: tee ;

a Inspection of Premises: YOU ARE COMMANDED 1 to permit entry onto o the designated p premises, land, on or

, other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may. J inspect, measure, survey, photograph, test, or sample the Property or any designated object or operation on it.

    
 

 

 

 

 

Place: . . Date and Time: .

 

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compli
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your, bt i .
respond to this subpoena and the potential consequences of not doing so.

" Date: 8/3/ ol" . ATRUE CO

 

 

 

 

: : AINCENT P
CLERK OF COURT “ Rl. ENT #6
LG OR : ; hi
ole Aig - A
Soe _Sgmaure, of Clerk or Deputy Clerk __ Altorney ‘3 signature

hal =

 

as

The name, address: e-mail address; ‘ahd telephoiie number of the attorney representing (name of party)- Cale \s nie VA! lbo ”“\
+H Cine? St, Faiuthwckel! Ble ‘© 2860, Vu bangs Ye \ hag who i > Ssstes oF requests this subpoena, are:

(Yo!) 65L)~ BH7O.

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served ¢ on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

 

 
Case 1:21-cv-00272-MSM-LDA Document 16 Filed 09/03/21 Page 4 of 7 PagelD #: 155

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

Department of Children Youth & Famili

 

Plaintiff 21-0277 MShere AD
Vv. Case No.

' Carline Vilbon itz AUG 19 P 2: 33

 

soe

Defendant Bisiaie tha By be os al

Sm weg

NOTICE OF APPEAL

Notice is hereby given that Carline Vilbon ,

Name

fe
the Defendant in the above-referenced matter, hereby appeals to the

Party type

United States Court of Appeals for the First Circuit from the Court Order

Final judgment or description of order

 

 

 

 

 

 

 

 

 

entered in this action on August 18, 2021
Date of entry
Se submitted,
Carline Vilbon Ls an l. Ling vie bevy
Name _ . Si gnature
: 08/19/2021
Bar Number Date
(401) 654-3470
Firm/Agency Telephone Number
74 Prince Street
Address Fax Number
Pawtucket, RI. 02860 vilbonc@yahoo.com

 

 

City, State, Zip Code E-mail Address
Rev. 10/13

Case 1:21-cv-00272-MSM-LDA, ,Docuraent £6, Eiled, /03421 Page 5 of 7 PagelD #: 156

District of Rhode Island

Department of Children

 

 

wees APPLICATION TO PROCEED
Plaintiff WITHOUT PREPAYMENT OF
FEES AND AFFIDAVIT
21-0272-MSM-LDA tn TRO.
v. CASE NUMBER: i gd Fe
SoD

Carline Vilbon

 

Defendant dal AUG 1q P 2: 33

 

|, Carline Vilbon , declare that | am the (check &bproptiate box) on
Defendant OO ae
[ | Petitioner/Plaintiff/Movant other nd

in the above-entitled proceeding; that in support of my request to proceed without prepayment of fees or costs
under 28 U.S.C. § 1915, I declare that | am unable to pay the costs of these proceedings and that | am entitled to
the relief sought in the complaint/petition/motion.

In support of this application, | answer the following questions under penalty of perjury:

1. Are you currently incarcerated? [ves [VY] No (If “No,” go to part 2)

If “Yes,” state the place of your incarceration:

Are you employed at the institution? [| Yes [ | No
Do you receive any payment from the institution? [ | Yes [ | No

if the answer is “Yes,” attach a certified ledger sheet from the institution(s) of your incarceration,
showing at least the past (6) six months’ transactions.

2. Are you currently employed? [ | Yes No

a) If the answer is “Yes,” state the amount of your take-home salary or wages and pay period
and give the name and address of your employer:

b) If the answer is “No,” state the date of your last employment, the amount of your take-
home salary or wages and pay period, and the name and address of your last employer.
Also, explain how you have been supporting yourself:
Brookdale Senior Living, 10 Old Diamond Hill Road, Cumberland, RI. 02864
Weekly wages was $1,056. Last day of work was December 10. 2017. I am
currently receiving $1,490 in Social Security Disability benefits I have
not received any payment in rent since May of 2021.
Case 1:21-8v-S@272UKAS ives Dihe PEswieeirinehe Pen TBiRSACUOYOSiaRAtePesgEs inthe Pepeedy #: 157

money from any of the following sources?

a) Business, profession or other self-employment [_]ves [Ano

b) Rent payments, interest or dividends Yes [no
c) Pensions, annuities or life insurance payments [__]ves Eat
d) Disability or workers compensation payments [Hes [vo

e) Gifts or inheritances [Ives [ Le
f) Any other persons or sources [ves [ie

If the answer to any of the above is “Yes,” describe each source of money and state the amount
received and what you expect you will continue to | hy

£ rer ove, $ 4 H 9A ron cen\ Seer
LF have net reeerye SY i Sink Fo Foon “Lemson

om”

an Co. Mouy aE POZ Lp bee LHe veut bce FASE © moritliy,

4. List anyone who helps support you or shares support in any way and describe the type and amount of
such support for the last twelve months. If no one, write “NOONE.” None, MO ey ‘€

5. Do you have any cash or checking or savings accounts? Yes [ | No
lf “Yes,” state the total amount: $395.16 tt chec x { n&
6. Do you own any real estate, stocks, bonds, securities, other financial instruments, automobiles pr any
to

other thing of value? [ | Yes

If “Yes,” describe the property and state its value:

7. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? [V]ves [__]vo

If “Yes,” describe and provide the amount of the monthly expense:

My mortgage is $1,538.25 per month, food $300, ulilities $450, $368 for car
apyment I am currently short in funds, because my tenants have not paid reent
since May of 2021.
8. Do you have any debts or financial obligations? | Yes No

Case 1:21-cv-00272-MSM-LDA Document 16 _ Filed 09/ 1 Page 7 of 7 PagelD #: 158

If “Yes,” describe the amounts owed and to whom they are payable:
$368 per month for car loan payment to Ally Auto

and W415 23.25 Fec mortgage

9. Have you transferred any assets within the last 12 months prior to filing this application?

[ | Yes [H] No

If “Yes,” describe the asset and state its value:

10. List the persons who are dependent on you for support, state your relationship to each person and
indicate how much you actually contribute to their support. Please list minor children by initials only.

| declare under penalty of perjury that the above information

; I f
August 19, 2021 Lal: oth
Date € Signature of Applicant

js true and correct.

  
  

NOTICE TO PRISONER: A prisoner seeking to proceed without prepayment of fees shall submit an
affidavit stating all assets. In addition, a prisoner must attach a statement certified by the appropriate
institutional officer showing all receipts, expenditures, and balances during the last six months in your
institutional accounts. If you have multiple accounts, perhaps because you have been in multiple
institutions, attach one certified statement of each account.

 

FOR COURT PURPOSES ONLY:

 

 

APPROVED DENIED

 

 

 

 

 

 

 

U.S. MAGISTRATE JUDGE DATE

 

 
